DETAILED ACTION

Acknowledgements
The amendment filed on 10/03/2022 is acknowledged.
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after February 4, 2020, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Regarding the rejection of the amended claim 1 under 35 USC §103, applicant is of the opinion that Benini (US 10,599,912 (“Benini”)) does not disclose the claimed “the pattern includes information, the information derived by processing the pattern and being different from information which is related to biometrics authentication.” Examiner notes, however, the newly added language in the amended claim 1, “wherein the pattern includes information, the information derived by processing the pattern and being different from information which is related to biometric authentication,” recites non-functional descriptive material language. The limitation describes characteristics of the pattern and is non-functional because the claimed method does not use or process the characteristics to carry out any claimed steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. Benini teaches the pattern including information, the information derived by processing the pattern and being different from information which is related to biometric authentication (Benini: Fig. 2B, ‘pattern 208e’; 2:66-3:4, 3:59-3:63, 7:21-26, 10:31-35, 13:59-65, 14:40-44).
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12, 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benini et al. (US 10,599,912B2 (“Benini”)).
Regarding claims 1, 15 and 16, Benini teaches an information acquisition method comprising:
acquire a first image, the first image showing biometrics information of an authentication target; and (Benini: Fig. 2B ‘image 208d’, Fig. 6, step 604; 10:3-6, 10:23-28, 13:24-33 (i.e. “…first image (“initial image of a subject face for face enrollment or facial face recognition”)”))
acquiring a second image (Benini: Fig. 2B ‘image 212e/216b’, Fig. 6, steps 608/612; 3:59-64, 10:23-35,14:40-44 (i.e. “…second image (“reflection image”)”), 16:59-14:5), the second image showing a pattern reflected on a body of the authentication target (Benini: Fig. 2B, ‘image 212e/216b’ ‘pattern 208e’; 3:44-58, 10:23-35, 14:6-21, 14:40-44), wherein the pattern includes information, the information derived by processing the pattern and being different from information which is related to biometric authentication. (Benini: Fig. 2B, ‘pattern 208e’; 2:66-3:4, 3:59-3:63,10:31-35, 10:49-57,13:59-65, 14:40-44)
Additionally, for claim 1, Benini teaches:
An information acquisition system (Benini: Fig. 1A, 'system 100'; 4:1-6, 9:19-30) comprising at least one memory storing instructions; and at least one processor configured to execute instructions to (Benini: Fig. 1A ‘memory 124, processor 104’; 4:1-6) …
Additionally, for claim 16, Benini teaches:
A non-transitory storage medium storing a program that causes a computer to perform  (Benini: Fig. 1A, memory 124’; 4:1-6, 5:39-45)…
Additionally, note the limitation “wherein the pattern includes information, the information derived by processing the pattern and being different from information which is related to biometric authentication,” recites non-functional descriptive material language. The limitation describes characteristics of the pattern and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Regarding claim 2, Benini teaches the information acquisition system of claim 1 as claim 2 being dependent of claim 1. Furthermore,
Benini teaches:
wherein the first image includes an image of an iris of the authentication target.(Benini: Fig. 2B, ‘image 208d’, ‘image 212d’; 10:3-6, 10:23-28)
Regarding claim 3, Benini teaches the information acquisition system of claim 1 as claim 3 being dependent of claim 1. Furthermore,
Benini teaches:
wherein the second image includes an image reflected in an eye of the authentication target. (Benini: Fig. 2B, ‘image 216b’; 10:23-28, 13:59-14:5)
Regarding claim 4, Benini teaches the information acquisition system of claim 1 as claim 4 being dependent of claim 1. Furthermore,
Benini teaches:
wherein the first image includes an image of a face of the authentication target (Benini: Fig. 2B, ‘image 208d’, ‘image 212d’; 10:3-6), and the second image includes an image reflected in the face of the authentication target. (Benini: Fig. 2B ‘image 208d’, ‘image 212e’; 3:59-64, 10:49-57, 13:59-65, 14:6-12, 14:40-44, 16:59-14:5)
Regarding claim 5, Benini teaches the information acquisition system of claim 1 as claim 5 being dependent of claim 1. Furthermore,
Benini teaches:
wherein the pattern includes information which is not held in advance by a device that performs biometrics authentication of the authentication target. (Benini: Fig. 2B, ‘pattern 208e’ ‘image 212e/216b’; 14:6-21)
Regarding claim 10, Benini teaches the information acquisition system of claim 1 as claim 10 being dependent of claim 1. Furthermore,
Benini teaches:
wherein the second image is an image indicating a shape of an item. (Benini: 13:59-65)
Regarding claim 11, Benini teaches the information acquisition system of claim 1 as claim 11 being dependent of claim 1. Furthermore,
Benini teaches:
wherein the pattern includes information displayed on a display unit of a terminal operated by the authentication target. (Benini: 9:47-50, 13:49-58, 14:40-50)
Regarding claim 12, Benini teaches the information acquisition system of claim 1 as claim 12 being dependent of claim 11. Furthermore,
Benini teaches:
wherein the pattern includes information that changes in accordance with at least one of a time and a content of work performed by the authentication target using the terminal (Benini: 9:47-50, 13:49-14:5, 14:40-50).
Regarding claim 14, Benini teaches the information acquisition system of claim 1 as claim 14 being dependent of claim 1. Furthermore,
Benini teaches:
wherein the second image are acquired for multiple times after acquiring the first image once. (Benini: 3:65-14:5, 14:40-50)
Regarding claim 20, Benini teaches the information acquisition system of claim 1 as claim 20 being dependent of claim 1. Furthermore,
Benini teaches:
wherein the second image is based on a light which is projected from an object physically separated from a device mounting an image device that captures the first image, and which is reflected from the body of the authentication target. (Benini: 10:43-57)
Additionally, note that the language, “…an object physically separated from a device mounting an image device that captures the first image, and which is reflected from the body of the authentication target,” does not distinguish over prior art as the language does not affect the recited system in claim 1 structurally or functionally.
Claims 6-9, 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benini as applied to claim 1 further in view of Pourfallah et al. (US 9,760,871B1 (“Pourfallah”)).
Regarding claim 6, Benini teaches the information acquisition system of claim 1 as claim 6 being dependent of claim 1. Furthermore,
Benini teaches:
wherein the pattern includes a [patterned image]. (Benini: Fig. 2B, ‘pattern 208e’;13:59-64, 14:40-44)
Benini teaches the pattern includes a patterned image as a reflection image (Benini: Fig. 2B, ‘image 208e’;13:59-64, 14:40-44). Benini does not teach a two-dimensional code as a reflection image. However, in the same field of endeavor, Pourfallah teaches a QR code (‘two-dimensional code’). (Pourfallah: Fig. 1E, 'QR pay cod 125a', Fig. 11B; 8:56-9:22, 94:29-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Benini to substitute the QR code of Pourfallah for the patterned image of Benini, because doing so only involves simple substation of one known image for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Regarding claim 7, Benini teaches the information acquisition system of claim 1 as claim 7 being dependent of claim 1. Furthermore,
Benini teaches:
wherein the pattern includes [patterned image] performed after the biometrics authentication. (Benini: Fig. 2B, ‘image 208e’, Fig. 6, step 612;13:59-64, 14:40-44)
Benini teaches the pattern includes patterned image as a reflection image (Benini: Fig. 2B, ‘image 208e’, Fig. 6, step 612;13:59-64, 14:40-44). Benini does not teach payment-related information included in the patterned image as a reflection image. However, in the same field of endeavor, Pourfallah teaches payment-related information included in a QR code as a reflection image. (Pourfallah: Fig. 1E, 'Purchase receipt 127a', Fig. 11B; 9:23-48, 94:29-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Benini to substitute the payment-related information of Pourfallah for the patterned image of Benini, because doing so only involves simple substation of one known image for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Regarding claim 8, Benini in view of Pourfallah teaches the information acquisition system of claim 1 as claim 8 being dependent of claim 7. Furthermore,
Pourfallah teaches:
wherein the payment-related information includes at least one of an item name and a price. (Pourfallah: Fig. 1E, 'Purchase receipt 127a', Fig. 11B; 9:23-48, 94:29-45)
Regarding claim 9, Benini teaches the information acquisition system of claim 7 as claim 9 being dependent of claim 7. Furthermore,
Benini does not explicitly, however in the same field of endeavor, Pourfallah teaches:
wherein the payment-related information includes at least one of identification information on a device related to a transaction associated with the payment, time information related to the transaction, and location information related to the transaction. (Pourfallah: Fig. 1E, 'Purchase receipt 127a', Fig. 11B; 8:56-9:14, 94:29-45)
Regarding claim 13, Benini teaches the information acquisition system of claim 1 as claim 13 being dependent of claim 1. Furthermore,
Benini teaches:
wherein the second image includes [patterned image] possessed by the authentication target (Benini: Fig. 2B, ‘image 208e’;13:59-64, 14:40-44)…
Benini teaches the second image includes a patterned image (Benini: Fig. 2B, ‘image 208e’;13:59-64, 14:40-44). Benini does not teach a ticket with information. However, in the same field of endeavor, Pourfallah teaches:
…information written in a ticket (Pourfallah: Fig. 1E, 'Purchase receipt 127a'; 8:56-9:14)… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Benini to substitute the information written in a ticket of Pourfallah for the patterned image of Benini, because doing so only involves simple substation of one known image for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Regarding claim 17, Benini teaches the information acquisition system of claim 1 as claim 17 being dependent of claim 1. Furthermore,
Benini teaches:
wherein the processing is reading the [patterned image]. (Benini: Fig. 2B, ‘pattern 208e’;13:59-64, 14:40-44)
Benini teaches the pattern includes a patterned image (Benini: Fig. 2B, ‘image 208e’;13:59-64, 14:40-44). Benini does not teach a two-dimensional code as the patterned image. However, in the same field of endeavor, Pourfallah teaches a QR code (‘two-dimensional code’). (Pourfallah: Fig. 1E, 'QR pay code 125a', Fig. 11B; 8:56-9:22, 94:29-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Benini to substitute the QR code of Pourfallah for the patterned image of Benini, because doing so only involves simple substation of one known image for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Regarding claim 18, Benini teaches the information acquisition system of claim 1 as claim 18 being dependent of claim 1. Furthermore,
Benini does not explicit teaches the following limitations, however, in the same field of endeavor, Pourfallah teaches:
wherein the processing is an optical character recognition (OCR) processing. (Pourfallah: 66:33-43) 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Benini to include the support of the processing via an optical character recognition (OCR) processing, as disclosed in Pourfallah, for processing efficient improvements (Pourfallah: 6:6-7).
Regarding claim 19, Benini teaches the information acquisition system of claim 1 as claim 19 being dependent of claim 1. Furthermore,
Benini does not explicit teaches the following limitations, however, in the same field of endeavor, Pourfallah teaches:
wherein after the biometrics authentication is performed (Pourfallah: Fig. 18A, step 1801 (‘biometric’); 119:45-54, 119:64-120:4), processing for a purpose different from the biometric authentication using the information derived from the pattern is performed. (Pourfallah: Fig. 1E, 'QR pay code 125a', Fig. 11B; 8:56-9:22, 37:42-48, 94:29-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Benini to include the support of processing the information derived from the pattern (‘QR code’) for a purpose different from the biometric authentication after the biometrics authentication is performed, as disclosed in Pourfallah, for processing efficient improvements (Pourfallah: 6:6-7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 10,395,112B2) teaches iris-based user authentication and iris-based payment.
Huff (US 2014/0164149A1) teaches computerized product marketing and promotional method and system using two-dimensional code.
Tussy (US 9,953,149B2) teaches reading a reflection of a QR code off the user’s eye.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616. The examiner can normally be reached Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685